FIFTH DIVISION
                                                                             November 13, 2009



1-08-2703


THE COOK COUNTY BOARD OF                      )      Petition for Review of an Order
REVIEW,                                       )      of the Property Tax Appeal Board
                                              )
       Petitioner,                            )      Docket Numbers:
                                              )      03-27407.001 through 03-27407.113-R-3
       v.                                     )      04-26444.001 through 04-26444.113-R-3
                                              )      05-23475.001 through 05-23475.113-R-3
THE PROPERTY TAX APPEAL                       )
BOARD, an Administrative Agency, and          )
FULTON HOUSE CONDOMINIUM                      )
ASSOCIATION, Taxpayer,                        )
                                              )
       Respondents.                           )

       PRESIDING JUSTICE TOOMIN delivered the opinion of the court:

       In the instant matter, we consider the quantum and quality of evidence submitted in a real

estate assessment appeal and the interplay of the administrative rules on the content of those

proceedings. Following a hearing, the Illinois Property Tax Appeal Board (PTAB) issued a

decision modifying the assessed value of the property at issue for 2003, 2004, and 2005.

Thereafter, the Cook County Board of Review (Board) petitioned for review of the PTAB’s order.

On appeal, the Board contends that (1) the PTAB erred as a matter of law in reducing the assessed

value of the property; and (2) the findings as to the market value and tax assessment were against

the manifest weight of the evidence. Both the PTAB and the Fulton House Condominium

Association (Fulton House) are responsive parties to this action. For the following reasons, we

affirm the PTAB’s decision.
1-08-2703

                                            BACKGROUND

        The subject property is located at 345 N. Canal Street in Chicago, Illinois. It is improved

with a 16-story building comprised of 94 residential condominium units, 18 commercial units, and

1 industrial unit. Originally built in 1905, the property was utilized as a cold storage facility until

1978. In 1980 and 1981 it was renovated to its current status as a mixed-use building.

        The Board issued tax assessments on the property of $2,874,995 for 2003 and $2,884,333

for both 2004 and 2005. These amounts were based upon an estimated market value of

$14,857,490. In turn, Fulton House appealed each of these assessments to the PTAB. These

appeals were consolidated before the PTAB and Fulton House and the Board each submitted

documentation for the PTAB’s consideration. Fulton House provided an appraisal prepared by

Schlitz Appraisal Services, Inc. (SAS), a professional appraisal company. The Board’s

submissions consisted of a document entitled, “Board of Review Notes on Appeal,” as well as

three memoranda prepared by employees of the Board or the Cook County assessor’s office.

After the administrative record was closed, a hearing was convened before a hearing officer on

October 18, 2007.

        Fulton House called Robert Schlitz, the president of SAS, to testify regarding the appraisal

he prepared for the subject property. Schlitz was tendered as an expert in the area of

condominium appraisals. Based on his qualifications, designations, and experience in conducting

thousands of condominium appraisals, the hearing officer accepted the proffer. Schlitz’s testimony

essentially concerned the appraisal report he prepared and submitted to the PTAB1.


        1
            Although Schlitz did not testify to each and every line of his report, because his

                                                    2
1-08-2703

        Schlitz testified that he appraised the subject property on numerous occasions during his

professional career, including twice when he was employed by the assessor and as many as six

times subsequently in private practice. For the purposes of the instant appeal, an appraisal was

prepared by SAS with an “effective date of value of January 1, 2003.” Schlitz described the

history of the building, its makeup, the problems associated with it over time, and its condition at

the time of the appraisal, which he described as “average.” He likewise described the building as

an average condominium, rather than a deluxe condominium. Schlitz valued the property based on

the three traditional approaches used in establishing property values, namely cost, income, and

market with adaptations. He relied most heavily on the sales approach in assigning a value to the

property, as this is the traditional approach.

        Utilizing the “direct sales approach,” the land on which the building is situated was valued

at $900,000 “As Though Vacant.” This value was arrived at based on comparisons and

evaluations of sales of comparable properties in the immediate area of the building. The appraisal

then turned to the “Cost Approach to Value.” This method takes into account the estimated value

of the property if it were vacant, “estimating the replacement cost new of the improvements and

deducting the appropriate accrued depreciation determined from the market of similar improved

properties that recently sold.” Utilizing this approach yielded a value, of $12,800,000 as

reconciled.

        The appraisal report then utilized the “Income Approach to Value” or “Income


testimony and the appraisal report are equally part of the record before us, we treat them as one-

in-the-same for the purposes of our review.

                                                  3
1-08-2703

Capitalization Approach.” This method looks at “the net present worth of the property’s

prospective current and future potential income and/or benefits during the remainder of its

productive life.” While this approach is not typically fully relevant to condominiums as they are

most-often owner occupied, because “the property can not [sic] be sold out as a condominium

leasing becomes the only viable alternative and the Declaration permits subletting it must be

considered as to valuation.” This methodology likewise considered comparable properties in the

area. Three values were ascertained, a “Mortgage Equity” value of $11,220,198, a “Gross Income

Multiplier” value of $12,253,494, and a “Direct Capitalization” value of $12,649,868. Considering

these values, the “purpose and function” of the appraisal, and other relevant factors, SAS

concluded that the value of the property would fall somewhere between these three values. The

report concluded that by using the income approach, the building had a value of $12,250,000.

       The appraisal report next examined the “Direct Sales Comparison Approach to Value.”

The report describes this approach as follows:

       “In the Sales Comparison Approach, sales and offerings of similar type properties are

       analyzed and adjusted for a value indication of the property being appraised. This

       approach reflects the actions of buyers and sellers in the market and is primarily based

       upon the principle of substitution.”

In this case, the analysis focused on properties that were converted to residential use, like the

subject property. This method of determination yielded a value of $12,750,000 for the property.

       A subset of the sales comparison approach was a multiple regression analysis, which

involves examining individual sales, when they took place, the sale price, the unit’s percent of


                                                   4
1-08-2703

ownership, location in the building, the floor height, number of bathrooms and bedrooms, the

buyer and seller, the real estate taxes, the tax rate, information from the recorder of deeds on prior

sales, and mortgage and financing information on the most recent sale. This methodology

compared “sales within the subject to one another.” Schlitz did not think it was possible to validly

evaluate the units as a whole without taking these factors into account because of the way he

believed they influenced the value. Here again, the property was appraised at a value of

$12,750,000. His report also included a detailed table applying the multiple regression analysis to

each of the individual units in the subject building thereby providing a value for each. The total

value of $12,750,000 was similarly broken down reflecting an aggregate value for the residential,

mixed-use, commercial and industrial units by category.

       According to Schlitz, this methodology was not utilized by the assessor’s office for

cooperatives or condominiums “due to lack of reliable data and inadequate staff.” Nevertheless, it

was used on all other types of residential real estate, including town homes, single-family homes,

and apartments consisting of up to six units.

       The report determined the value of the property in several stages. First it noted that the

appraisal was based upon “82 total sales over time and the 20 most recent individual sales of units

in the Subject.” First, the “Aggregate Retail Future Value @ 100% Sellout” was estimated to be

“$13,807,610 to $14,160,193 ‘As Projected.’ ” It was then noted how the values established as to

cost, income capitalization, and sales comparison were:

       “adapted to conform to Illinois Law, the Condominium Property Act, Uniform

       Standards Principles of Appraisal Practice (USPAP), and the condominium concept.


                                                  5
1-08-2703

        Any minor differences in the value conclusions reached, together with market trends,

        were weighted and reconciled in order to arrive at a reconciled estimate of value for

        the entire property inclusive of the land, units, and common elements components. We

        have utilized these same sales in a Multiple Regression Analysis to best address the

        variance in the market for valuation of the individual units. It is our opinion this

        methodology which is utilized in the Assessment process to value all other residential

        property is far superior to all other methods.”

The “Discounted Wholesale Present Value Net Present Value” was estimated to be $12,602,056 to

$12,842,044 ‘As Is.’ ” The “Aggregate Retail Market Value” was set at $12,679,457 and the

“Wholesale Discount Value” was set at $13,973,865. Therefore, the ad valorem value of the

property “for the purposes of real estate taxation as of January 1, 2003,” was a “Retrospective

Market Final Value of $12,750,000 ‘As Reconciled.’ ”

        The hearing officer posed several questions to Schlitz, in addition to several clarifying

questions interposed during the direct examination. First, the hearing officer noted that the report

appeared to include five sales that took place after the effective date of the appraisal, i.e. after

January 1, 2003. Schlitz described those sales as being a part of a second test group that was not

used in the report. He explained, “You hold out sales that occurred after the date and see how

well your model also predicts.” The hearing officer likewise inquired as to the basis for the

statement in the report that the units in the subject were overassessed. Schlitz explained that this

opinion was based upon comparisons with other similar properties in the area and their rates of

taxation per square foot. Similarly, the calculation of the value of the air rights on the subject


                                                    6
1-08-2703

property was set based upon a comparison with a similar property at 300 Canal Street.

       On further questioning by the hearing officer, Schlitz described the highest and best use of

the property as individual condominiums “as approved” and as a mixed-use condominium “as

vacant” including larger units and on-site parking. The hearing officer then asked Schlitz to

provide a column by column explanation of the table establishing values for the individual units in

the subject property, which he did in accordance with her questions.

       The Board’s representative, Matt Panush, then conducted a cross-examination of Schlitz.

It was established that the sales utilized in the report matched up with those used by the Board.

Schlitz noted that the sales he utilized in preparing the report were verified by second and even

third sources to assure their accuracy. Panush inquired specifically about why there was a

discrepancy between the price shown for a particular unit sale in the report versus the sale price

noted by the Board. Schlitz explained that he could not say where the Board’s price came from,

but he explained that the prices he used were obtained from either the sale participants, the

recorder’s office, the Multiple Listing Service, or other sources. Regardless of the source, though,

the prices were subjected to second-source verification.

       Panush claimed that nearly one-third of the 30 sales used had discrepancies in the sale

price. Yet, at the same time, he conceded the existence of problems in obtaining accurate

information for a variety of reasons. Fulton House’s counsel objected to the offering of this

evidence as hearsay and because several of the questioned sales occurred after the effective date of

the appraisal and were, therefore, not relevant. The hearing officer overruled the objection,

reasoning that the information was timely submitted and contained in the PTAB record. As to


                                                  7
1-08-2703

relevance, the hearing officer overruled the objection and indicated “we’ll let PTAB accord the

proper weight to the documentation.”

        The hearing officer next considered the materials submitted by the Board. Panush

explained a “Summary” included in the record as follows:

        “We believe that just over 85 percent of this building is residential use and the

        remaining part of it being commercial use.

                We have gone ahead and Tom Jaconetty [then-chief deputy of the Cook

        County Board of Review] has determined that the commercial units in the building has

        [sic] a market value of roughly 1.8 million. We also concluded that the residential

        portion has a market value of roughly 21,750,000. When combined, we end up with

        the commercial and residential units, a total market value of 23,592,680 for the entire

        building both residential and commercial.”

Another memorandum prepared by Panush addressed itself to 30 sales of residential units in the

subject property. For each unit there was an allocation of $3,000 for “personal property.” Based

on these considerations, the market value for the residential portion of the property was estimated

at $21,656,908. In turn, an estimated value of $25,346,686 was determined for the entirety of the

subject property. These values were reached by calculating the total consideration of the 30

individual sales, less the personal property allocation, and the percentage interest in the building

these sales represented, specifically 25.02911%, to establish the full value of the building. That

figure was then multiplied by the residential percentage, 85.44276%, to yield the estimated value

of the residential units.


                                                   8
1-08-2703

       Then, regarding another submission consisting of a printout and numerous handwritten

calculations and computations, Panush offered the following:

               “All over the page these are Tom Jaconetty’s notes. He seems to be using

       different methodologies to try and determine what the commercial and industrial - - I

       think there’s one PIN actually that has an 8/5/89 indicating industrial PIN in this

       building trying to come up with a value for the commercial and industrial portion of

       this building.

               It looks like the different methodologies that he’s used. He came up with

       several different numbers and for some reason he seemed to have signed off on a

       market value of 2,875,000 which is not consistent with what he has in his summary

       which is the commercial unit being 1,842,000.

               All of the numbers that he has on this page, whatever method he used, one

       seems to be using a sales approach, one seems to be using a price per square foot.

       Whatever approach he used, he came out to a much higher number than he

       summarized at 1,842,000.”

In addition, there were several printouts reflecting sales of units over time. According to Panush,

these documents were included to show the Board’s belief that “the market value is definitely

trending up.” Specifically, there was approximately a 12% average increase in the units noted in

the printouts. In response to the hearing officer’s inquiry as to the value for the commercial units,

Panush conceded that he could not explain how Mr. Jaconetty established them.

       Panush was then called as a witness by Fulton House. He testified that he did not


                                                  9
1-08-2703

independently verify any of the sales by either reviewing the deeds or talking to the parties.

Additionally, no adjustments were made on any of the sales as to the timing, conditions, or location

of the property in the subject property. Moreover, Panush had not discussed the valuations with

Jaconetty since the initial decision was rendered by the Board of Review. Consequently, his

review of the submissions attributed to Jaconetty were interpretations made to the best of his

ability as to their meaning.

        Schlitz was recalled in rebuttal and clarified some of his prior testimony. Specifically, he

noted that although some sales after January 1, 2003, were included in his report, the vast majority

predated the effective date of the appraisal. Moreover, he would rely more heavily on sales prior

to January 1, 2003, in creating his report than those that came later.

        The PTAB then took the matter under advisement and ultimately issued its decision on

August 29, 2008. In our opinion, the decision thoroughly and completely recited the evidence

presented and the testimony heard at the hearing. Citing section 1910.65(c) of title 86 of the

Illinois Administrative Code (86 Ill. Adm. Code §1910.65(c), amended at 21 Ill. Reg. 3721, eff.

March 6, 1997), the PTAB noted that “Proof of market value may consist of an appraisal, a recent

arm’s length sale of the subject property, recent sales of comparable properties, or recent

construction costs of the subject property.” Based upon the evidence presented, the PTAB

determined a partial reduction and a partial increase in the tax assessment was warranted.

        In turn, the PTAB determined the best evidence of fair market value was found in the SAS

appraisal and supporting testimony. Specifically, the PTAB viewed with favor the approaches

used by the appraiser, his background and experience, and the myriad factors considered in


                                                  10
1-08-2703

reaching his value calculations. Conversely, the PTAB “accord[ed] little weight to the board of

review’s evidence for: an unrecognized methodology was employed containing only a limited

number of unit sales with the building; an arbitrary amount deducted for personal property; and no

adjustments made for the units’ characteristics.” Therefore, the market value expressed in the SAS

appraisal was adopted for the 2003, 2004, 2005 triennial assessment period. Moreover, Fulton

House’s request that the assessment values roll forward throughout the period was granted.

       The Board now appeals contending the PTAB’s decision was in error as a matter of law

due its reliance on the SAS appraisal to establish the market value. The Board asserts that because

the appraisal did not rely on the recent sales within the subject property, it violated the rule of

uniformity, and improperly disregarded the Board’s evidence of recent sales. Additionally, the

Board contends that the PTAB’s findings were against the manifest weight of the evidence.

                                             ANALYSIS

       At the outset, we acknowledge that our review of decisions of the PTAB is governed by

the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2008)). 35 ILCS 200/16-195

(West 2008); Consumers IL Water Co. v. Vermilion County Board of Review, 363 Ill. App. 3d

646, 649, 844 N.E.2d 71, 73 (2006). The scope of our review extends to “all questions of law and

fact presented by the entire record” before us. 735 ILCS 5/3-110 (West 2008). Moreover, “The

findings and conclusions of the administrative agency on questions of fact shall be held to be prima

facie true and correct.” 735 ILCS 5/3-110 (West 2008). As a reviewing court, we do not weigh

the evidence or substitute our judgment for that of the administrative agency. Cinkus v. Stickney

Municipal Officers Electoral Board, 228 Ill. 2d 200, 210, 886 N.E.2d 1011, 1018 (2008).


                                                   11
1-08-2703

Therefore, we will not reverse the factual findings of an administrative agency unless they are

against the manifest weight of the evidence, meaning that the opposite conclusion is clearly

evident. Cinkus, 228 Ill. 2d at 210, 886 N.E.2d at 1018. Conversely, an agency’s determination

on a question of law is not binding on us, rendering our review “independent and not deferential.”

Cinkus, 228 Ill. 2d at 210, 886 N.E.2d at 1018.

       We recognize that administrative review proceedings present three different types of

questions: those of fact, those of law, and mixed questions of law and fact. Cook County

Republican Party v. Illinois State Board of Elections, 232 Ill. 2d 231, 243, 902 N.E.2d 652, 660

(2009). In turn, each type of question engenders a different standard of review. Factual

determinations are subject to reversal only if they are against the manifest weight of the evidence.

Republican Party, 232 Ill. 2d at 243, 902 N.E.2d at 660. Determinations of questions of law are

reviewed using a de novo standard. Republican Party, 232 Ill. 2d at 243, 902 N.E.2d at 660;

Cinkus, 228 Ill. 2d at 210, 886 N.E.2d at 1018. Lastly, mixed questions of law and fact will be

reversed on appeal only when they are deemed “clearly erroneous.” Republican Party, 232 Ill. 2d

at 243-44, 902 N.E.2d at 660. This intermediate standard of review falls between the manifest

weight standard and the de novo standard and accords a measure of deference to the underlying

agency decisions. AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill.

2d 380, 392, 763 N.E.2d 272, 280 (2001). Our supreme court has consistently adhered to the

approach that “ ‘[a] finding is “clearly erroneous” when although there is evidence to support it,

the reviewing court on the entire evidence is left with the definite and firm conviction that a

mistake has been committed.’ ” AFM Messenger Service, 198 Ill. 2d at 393, 763 N.E.2d at 280-


                                                  12
1-08-2703

81, quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 92 L. Ed. 746, 766,

68 S. Ct. 525, 542 (1948).

       Here, the Board offers a discussion of the standard of review addressing both the de novo

standard and the manifest weight standard. However, the Board’s treatment deals only a glancing

blow to the issue of the actual standard of review to be utilized with further obfuscation of the

matter within the argument. Nevertheless, the Board complains that the PTAB “erred as a matter

of law” only to conclude that section with the following: “Based on recent sales data submitted

into the record, the PTAB’s finding of market value was also against the manifest weight of the

evidence.” The PTAB and Fulton House counter, albeit in subtly different ways, that no question

of law is presented and that, instead, the proper standard of review is the manifest weight standard.

We agree. A careful review of the record and the briefs submitted by the Board reveal that no

question of law was addressed by the PTAB and none is properly raised on appeal. Consequently,

insofar as the dispositive issues raised on appeal are concerned, we are disposed to review the

PTAB’s factual determinations and ultimate conclusion utilizing the manifest weight of the

evidence standard. Cinkus, 228 Ill. 2d at 210, 886 N.E.2d at 1018.

       Prior to conducting our analysis of the PTAB’s ultimate decision, we first consider the

forfeiture arguments raised by the PTAB. In its responsive brief the PTAB asserts that the failure

of the Board to raise certain issues at the hearing operate as a waiver of those issues on appeal.

The PTAB challenges the Board’s argument that “Mr. Schlitz’s multiple regression analysis simply

results in values that do not reflect the amount of recent sales.” It likewise challenges the Board’s

attempt to claim the decision violates the rule of uniformity in the rates of taxation as delineated in


                                                  13
1-08-2703

article IX, section 4, of the Illinois Constitution (Ill. Const. 1970, art. IX, §4). We recognize that

arguments or objections that are not made during the course of the administrative hearing process

but instead are raised for the first time on review are deemed waived. National City Bank of

Michigan/Illinois v. Property Tax Appeal Board, 331 Ill. App. 3d 1038, 1044, 780 N.E.2d 691,

696 (2002).

        As to the first challenge, the record clearly reflects that Schlitz was not cross-examined on

this point to any meaningful degree. There does not appear to be any argument in the record

opposing his calculations. Instead, what the record indeed reflects is limited to an inquiry posed to

Schlitz regarding his use or potential use of sales that came after the effective date of the appraisal

report. This is a far cry from the Board’s argument offered on appeal. Moreover, the rules of

procedure before the PTAB provide:

        “The board of review must provide substantive, documentary evidence or legal

        argument sufficient to support its assessment of the subject property or some other,

        alternate valuation. Failure to do so will result in a decision by the [PTAB] based upon

        the information submitted by the contesting party and, if applicable, the evidence

        submitted by any intervening party.” 86 Ill. Adm. Code §1910.63(c), amended at 24

        Ill. Reg. 1247, eff. January 5, 2000.

        Therefore, insofar as the Board’s argument relates to a challenge to the degree by which

the values obtained in the multiple regression analysis fail to reflect recent sales, it is waived.

Likewise, the table included as an appendix to the Board’s brief is hereby stricken. We are guided

in this action by section 1910.40(a) of title 86 of the Illinois Administrative Code requiring the


                                                   14
1-08-2703

Board to submit “The Board of Review Notes on Appeal and all written and documentary

evidence supporting the board of review’s position” within 90 days of the notice of filing of an

assessment appeal. 86 Ill. Admin. Code §1910.40(a), amended at 33 Ill. Reg. 7914, eff. July 1,

2009 (amendment increased Board’s time to submit evidence from 30 to 90 days). Additionally,

section 3-110 of the Administrative Review Law provides, “No new or additional evidence in

support of or in opposition to any finding, order, determination or decision of the administrative

agency shall be heard by the court.” 735 ILCS 5/3-110 (West 2008).

       A similar result obtains with respect to the Board’s uniformity argument. As noted,

arguments and objections may not be raised for the first time on appeal. The uniformity argument

is unquestionably raised for the first time on appeal. Since this argument was not raised during the

administrative proceedings, it fell outside the consideration of the PTAB and cannot now be raised

on appeal. See National City Bank, 331 Ill. App. 3d at 1044, 780 N.E.2d at 696; 86 Ill. Adm.

Code §1910.90(l), amended at 31 Ill. Reg. 16240, eff. November 26, 2007 (“Decisions of the

[PTAB] shall be based on the evidence contained in the administrative record”).

       We next consider whether the PTAB’s decision in modifying the assessment of the Fulton

House property was against the manifest weight of the evidence. Prior to the administrative

hearing, both sides had the opportunity to present documentary evidence in support of their

position. A review of the record reveals a marked disparity between the quantum of evidence

offered by the Board as against that offered by Fulton House. The submissions from Fulton House

were significantly comprised of the SAS appraisal report and its related documents. The report

itself was an extensively detailed compilation of factual and analytical materials relative to the


                                                  15
1-08-2703

valuation of the subject property. Conversely, the Board’s submissions consisted of a very limited

scope of documents, many of which were of composed of printouts containing handwritten notes

in the margin. Although the Board’s representative at the hearing attempted to decipher these

materials – only one of which he clearly produced himself – even he was challenged to do so. We

therefore conclude the Board’s documentation was not particularly cogent and did not provide any

sort of meaningful analysis to support the valuation and assessment it established.

       The same measure of disparity manifested through the course of the hearing. As noted, the

majority of the testimony offered came from Fulton House’s appraiser, Robert Schlitz, who

testified extensively to the appraisal report he prepared. Schlitz offered detailed explanations of

the methodologies he used in preparing the report and answered questions from Fulton House’s

counsel, the hearing officer, and the Board’s representative. His testimony also included

explanations of specific portions of his report. The Board did not call any witnesses as to

valuation per se. Matt Panush did answer some questions posed by the hearing officer as well as

when he was called by Fulton House’s counsel. Nonetheless, the Board did not call any witness or

present any additional evidence in support of its valuation. Instead, Panush asserted that what was

presented by the Board was “a very nice mix” and “representative” set of sales within the property.

He likewise pointed to the Board’s prior submissions to support its valuation.

       Having carefully reviewed the record before us, we conclude the PTAB’s decision was not

against the manifest weight of the evidence. We perceive nothing about the decision that evinces a

mistake of any measure permeates its logic or its conclusion. See AFM Messenger Service, 198

Ill. 2d at 393, 763 N.E.2d at 280-81. Likewise, we discern no error on the part of the PTAB in


                                                 16
1-08-2703

placing significant reliance upon the SAS appraisal report or Schlitz’s testimony thereon. The

valuations provided in the report and related testimony were clearly the product of extensive

research, comparison, analysis, and evaluation. On the other hand, the valuation evidence offered

by the Board was utterly conclusory with little or no foundation or explanation. Although the

Board may have disagreed with the process or conclusions of the SAS appraisal, those challenges

should have been made during the course of the administrative proceedings through the crucible of

cross-examination or by the introduction of competent evidence.

         Our review of the record persuades that the evidence presented in favor of Fulton House’s

position was comparatively overwhelming. Although the hearing raised some questions as to

certain aspects of the information upon which it was based, those issues do not alter our

conclusion. That the Board disagrees with the appraisal report and the resulting PTAB decision is

not sufficient to deem that decision against the manifest weight. The Board was given ample time

and opportunity to offer evidence to support its position and failed to do so. Nevertheless, the fact

that the PTAB raised some assessments while lowering the majority is indicative of the fact that

there was evidence weighed in reaching its conclusions. The findings and decision of the PTAB

were entirely reasonable, appropriate, and consistent with the manifest weight of the evidence.

         For the foregoing reasons, we affirm the decision and findings of the Property Tax Appeal

Board.

         Affirmed.

         TULLY and FITZGERALD SMITH, JJ., concur.




                                                 17
              1-08-2703

Plea se Use
                                      REPORTER OF DECISIONS – ILLINOIS APPELLATE COURT
Following                                          (Front Sheet to be Attached to Each Case)
Form:

                             COOK COUNTY BOARD OF REVIEW,
Complete
TITLE                                           Petitioner,
of Case
                             v.

                             ILLINOIS PROPERTY TAX APPEAL BOARD, an administrative agency created
                             by 35 ILCS 200/7-5, and FULTON HOUSE CONDOMINIUM ASSOCIATION, taxpayer,

                                                               Respondents.


Docket No.
                                                                        No. 1-08-2703
COURT                                                             Appellate Court of Illinois
                                                                First District, FIFTH Division

Opinion                                                             November 13, 2009
Filed                                                            (Give month, day and year)


                                     JUSTICE TOOMIN delivered the opinion of the court:
JUSTICES
                                     Fitzgerald Smith, P.J., with Tully, J.                                              concur [s]

                                                                                                                         dissent[s]



APPEAL from
the Circuit Ct. of                              Lower Court and Trial Judge(s) in form indicated in the margin:
Cook County,
Chancery Div.




                                           Indicate if attorney represents APPELLANTS or APPELLEES and include
For                                             attorneys of counsel. Indicate the word NONE if not represented.
APPELLANTS,
John Doe, of         Attorneys for Petitioner (Cook County Board of Review)                Anita Alvarez
Chicago.
                                                                                           State’s Attorney of Cook County
For                                                                                        500 Richard J. Daley Center
APPELLEES,                                                                                 Chicago, IL 60602
Smith and Smith                                                                            312/603-4712
of Chicago,
Joseph Brown,                                                                              Patrick T. Driscoll, Jr.
(of Counsel)                                                                               Deputy State’s Attorney
                                                                                           Chief, Civil Actions Bureau
Also add
attorneys for
third-party
                                     Of Counsel:      Benjamin R. Bilton
appellants or                                         Charles J. Cullinan
appellees.
                     Attorneys for Respondent (Fulton House Condominium Ass.)              Thomas J. McNulty


                                                                                18
1-08-2703

                                                                 David S. Martin
                                                                 NEAL, GERBER & EISENBERG LLP
                                                                 Two North LaSalle Street, Suite 1700
                                                                 Chicago, IL 60602
                                                                 312/269-8077

    Attorneys for the Illinois Property Tax Appeal Board:        Lisa Madigan
                                                                 Attorney General
                                                                 State of Illinois

                                                                 Michael A. Scodro
                                                                 Solicitor General

                                                                 100 W. Randolph Street, 12th Floor
                                                                 Chicago, IL 60601
                                                                 312/814-3312

                                                                 Carl J. Elitz
                                                                 Assistant Attorney General
                                                                 100 W. Randolph Street, 12th Floor
                                                                 Chicago, IL 60601
                                                                 312-814-2109




                                                            19